Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         11-SEP-2020
                                                         08:25 AM



                             SCPR-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE ALLEGRA CONNELL FRANK, Petitioner.


                           ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
   (By Recktenwald, C.J., Nakayama, McKenna, and Wilson JJ.,
   and Intermediate Court of Appeals Associate Judge Leonard,
                  assigned by reason of vacancy)

          Upon consideration of the petition to resign and

surrender her license to practice law in the State of Hawai#i,

filed by Allegra Connell Frank, pursuant to Rule 1.10 of the

Rules of the Supreme Court of the State of Hawai#i (RSCH), and

the affidavits submitted in support thereof, we conclude that

Petitioner Frank has fully complied with the requirements of RSCH

Rule 1.10.    Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that Petitioner Frank shall be

allowed to maintain her paper law license as a memento.

          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Allegra Connell Frank, attorney number 6166,

from the roll of attorneys of the State of Hawai#i, effective

with the filing of this order.

          DATED:   Honolulu, Hawai#i, September 11, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Katherine G. Leonard




                                 2